122 F.3d 1070
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Yvonne CUMMINS, Plaintiff-Appellant,v.STATE OF ARIZONA;  Arizona Department of Revenue;  PaulWaddell, Director of the Arizona Department ofRevenue, in his official capacity & asan individual, Defendants-Appellees.
No. 96-16125.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided August 29, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-90-01196-SMM;  Clarence C. Newcomer, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Yvonne Cummins appeals pro se the district court's denial of her motions for appointment of counsel and to proceed in forma pauperis ("IFP") in her action alleging that defendants violated the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-34.  We dismiss for lack of jurisdiction.


3
Because Cummins's motion for appointment of counsel is based upon 28 U.S.C. § 1915, we lack jurisdiction in this interlocutory appeal.  See Kuster v. Block, 773 F.2d 1048, 1049 (9th Cir.1985).


4
Even assuming that the district court erred by denying Cummins's motion for IFP status as untimely, Cummins's appeal from the denial of her IFP motion is moot because no effective relief can be granted to Cummins.  See American Casualty Co. v. Baker, 22 F.3d 880, 896 (9th Cir.1994).


5
Accordingly, we dismiss Cummins's appeal for lack of jurisdiction.


6
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3